IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLARD G. BROWN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3426

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 6, 2014.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Nancy A. Daniels, Public Defender, Danielle Jorden, Assistant Public Defender,
and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Williams v. State, -- So. 3d --, 39 Fla. L. Weekly D1336

(Fla. 1st DCA 2014); Gideon v. State, 1D13-4173, 2014 WL 3566538 (Fla. 1st

DCA 2014); Culp v. State, 1D13-1808, 2014 WL 3600434 (Fla. 1st DCA 2014).

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.